*** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCAP-13-0000029
                                                              21-DEC-2015
                                                              08:48 AM




                            SCAP-13-0000029

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                          Plaintiff-Appellee,

                                    vs.

                             FAALAGA TOMA,
                         Defendant-Appellant.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
              (CAAP-13-0000029; CR. NO. 11-1-0452)


                       MEMORANDUM OPINION
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Circuit Judge Nacino, in place of Wilson, J., recused)

     Part I (By: Nakayama, J., with whom Recktenwald, C.J.,
                 and Circuit Judge Nacino, join,
             and Pollack, J., dissenting separately,
                  with whom McKenna, J., joins)

     Part II (By: Pollack, J., with whom Recktenwald, C.J.,
 and McKenna, J., join, and Nakayama, J., dissenting separately,
            with whom Circuit Judge Nacino J., joins)

                              INTRODUCTION

          This appeal arises out of defendant-appellant Faalaga

Toma’s (Toma) conviction of assault in the second degree in the

Circuit Court of the First Circuit (circuit court).           Toma was
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


charged with assault in the second degree on April 5, 2011.             At

the end of trial, the circuit court allowed the jury to be

instructed with accomplice liability over the defense’s

objection, and the jury found Toma guilty as an accomplice to the

assault.   On appeal, Toma argues that the circuit court erred in

giving the complicity instruction because the felony information

charged him as a principal and did not give him adequate notice

that he could be convicted as an accomplice.          He also argues that

even if the jury instruction was properly given, there was

insufficient evidence to support his conviction as an accomplice.

           For the reasons set forth below, we vacate the circuit

court’s judgment of conviction, and remand this case for further

proceedings.

                             A.   BACKGROUND

           Around midnight on August 28, 2010, Michael Bodner

(Bodner) and David Gunderson (Gunderson) arrived at Señor Frog’s

on the third floor of the Royal Hawaiian Shopping Center in

Waikiki.   Bodner and Gunderson had just come from having drinks

at the Yard House.    Toma’s company, Top Flight Security, had been

providing security to Señor Frog’s since 2008.          On that night,

Toma was acting as head of security, and the other security

personnel were hired by Toma.

           When Bodner and Gunderson approached the front of the


                                     2
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


line, Francysco “Paco” Dardon Herrera (Paco), who was working as

cashier, told them that they needed to pay a $10 cover charge to

get in.    Bodner explained that he did not have money but asked to

use the restroom.    Paco refused to let him in, and Bodner made a

derogatory remark about people from Mexico.           According to Paco,

Bodner and Gunderson then pushed him.        Other security members

including Pita Funaki (Funaki) moved to take Bodner and Gunderson

out of the foyer area.

            Toma testified that while this was going on inside the

foyer area, he was outside doing his usual rounds when he heard

someone yell out that somebody had hit Paco.          Toma then hit

Gunderson who was the first person to exit the front doors of

Señor Frog’s.    Funaki then yelled out, “No, that’s not him.

That’s not him.    It’s this guy[,]” referring to Bodner.          Toma

immediately turned his attention to Bodner and slapped him.

Funaki then punched Bodner, putting him on the ground.

            Bodner’s testimony contradicted Toma’s testimony.

Bodner testified that after he made the derogatory remark to

Paco, he was grabbed from behind, punched, and dragged out of the

foyer.    He stated, “From my recollection, at that point, I was

continuously beat.    Other people were hitting me as well.           I felt

as if there were three individuals punching me.”           Bodner recalled

that he was punched over fifteen times and his “head was ringing”

                                     3
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


after he “got nailed in [the] face really hard.”           He stated, “And

I –- that’s what happens when you get knocked out.           You kind

of –- it clocked me really good.         Threw off my equilibrium.      I’m

having trouble keeping balance.”         Bodner testified that Toma held

him down and that three individuals repeatedly punched him.

Bodner testified that Toma then grabbed him by the throat while

other bouncers punched him.

          Toma claimed that he was trying to move Bodner away

from Señor Frog’s and toward the escalator.          Bodner and Gunderson

testified that Toma pushed Bodner against a rail and began

strangling him.    Bodner was able to slide out of Toma’s grasp,

and Toma and at least one other person hit Bodner while other

people who had come from inside Señor Frogs yelled and encouraged

the fight.   By this point there were “a lot of people out there

watching the fight . . . . And everyone seemed to be egging the

fight on and yelling things.”       Gunderson testified that people

from the crowd may have “jumped in” and hit Bodner, and he stated

that he was unable to distinguish who worked for the nightclub

and who were customers of the nightclub.

          Bodner testified that he fell to the ground where he

was kicked by multiple people in the back, top of his head, and

by Toma in his right eye.      Gunderson testified that he saw Toma

kick Bodner in the face, although he did not see precisely where

                                     4
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


the kick landed.    Toma denied that he kicked Bodner.

          The following morning, Bodner went to Queens Medical

Center.   Bodner’s face was swollen and puffy, and he learned that

his nose was fractured.

          On April 5, 2011, Toma was charged with Assault in the

Second Degree via felony information which stated the following:
          On or about the 28th day of August, 2010, in the City and
          County of Honolulu, State of Hawai#i, FAALAGA TOMA did
          intentionally or knowingly cause substantial bodily injury
          to Michael Bodner, and/or did recklessly cause substantial
          bodily injury to Michael Bodner, thereby committing the
          offense of Assault in the Second Degree, in violation of
          Section 707-711(1)(a) and/or Section 707-711(1)(b) of the
          Hawai#i Revised Statutes.

1.   Circuit Court Proceedings1

          During the settlement of jury instructions, the circuit

court stated its intent to give a supplemental jury instruction

regarding complicity.     The defense objected, arguing that Toma

had not been charged as an accomplice, that there was no evidence

of solicitation, and that giving the instruction would confuse

the jury because Bodner claimed “he was assaulted at various

locations, by various people, none of who he [could] identify.”

In response, the State argued that there was evidence of the

defendant being an accomplice, specifically video evidence

showing “an individual who’s been identified by the State’s

witnesses as another bouncer, striking Mr. Bodner.”           The State


     1
          The Honorable Rom A. Trader presided.

                                     5
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


also argued that any confusion on the part of the jury would be

cleared up by a unanimity instruction that would inform the

jurors that they must unanimously agreed as to the person and act

that caused Bodner’s injury.

           The circuit court overruled the defense’s objection

stating:
           The Court believes, notwithstanding the concerns raised by
           the Defense, that given the state of the evidence, there are
           multiple individuals that were alleged to be involved in
           this particular incident, who did or may have struck the
           complainant. And given the facts and circumstances, the
           Court does not necessarily agree that it’s required to
           establish any sort of a relationship or knowledge, personal
           knowledge, with respect to the identity or specific
           individuals [sic] that might have been involved in this
           particular incident. And that, within the context of the
           additional instructions that the Court intends to give, the
           Court believes that, notwithstanding the objection that’s
           been raised, that the giving of this instruction is not only
           appropriate, but required.

Defense counsel then asked the trial judge to identify the

evidence on which the circuit court based its finding that Toma

had solicited another person to commit the assault.           The trial

judge responded,
                 [e]ssentially, as up to this point in time, there are
           number of circumstances. There are certainly a number of
           people that are there. There are a number of people that
           the evidence would support that there were statements [sic]
           being made by other individuals at about the time that Mr.
           Bodner is alleged to have been assaulted outside of the
           establishment.

                 But as far as this specific testimony, the Court would
           simply note that, based upon the sum total of what’s before
           the jury, that the solicitation aspect is nonetheless
           appropriate.




                                     6
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            One of the State’s proposed instructions on accomplice

liability stated,
                  Before you find Defendant Faalaga Toma guilty of
            any offense, you must unanimously agree that the
            offense was committed by the Defendant’s own conduct
            or by the conduct of another person for which he is
            legally accountable or both and that the prosecution
            has proved the offense beyond a reasonably doubt.

                  If you find the Defendant guilty, you will be
            asked to identify on a special verdict form whether
            you found that the offense was committed by the
            Defendant’s own conduct or by the conduct of another
            person for which he is legally accountable or both.2

The circuit court amended the instruction to read as follows:
                  Before you find Defendant Faalaga Toma guilty of
            any offense, you must unanimously agree that the
            offense was committed by the Defendant’s own conduct
            or by the conduct of another person who you
            unanimously determine to be an accomplice of the
            Defendant or to whom the Defendant was an accomplice
            and that the prosecution has proved the offense beyond
            a reasonable doubt.

                  If you find the Defendant guilty, you will be
            asked to identify on a special verdict form whether
            you found that the offense was committed by the
            Defendant’s own conduct or by the conduct of another
            person who you unanimously determine to be an


      2
            The circuit court’s proposed modifications to this pattern
instruction on accomplice liability are indicated below:

            [Y]ou will be asked on a special verdict form whether
            you found that the offense was committed by the
            Defendant’s own conduct or by the conduct of another
            person for which he is legally accountable or both.
            and that the prosecution has proven the offense beyond
            a reasonable doubt

            [who you unanimously determine to be an accomplice of
            the D

            or

            to whom the D was an accomplice]



                                      7
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            accomplice of the Defendant or to whom the Defendant
            was an accomplice and that the prosecution has proven
            the offense beyond a reasonable doubt.

The reason for the court’s modification does not appear in the

record.   Defense counsel objected with the following:
            We object, both for the reasons stated as to the
            accomplice instructions as a whole, and secondarily as
            to this specific instruction, because we also believe
            there needs to be included language as to the
            requirement that the jury unanimously determine not
            only an accomplice to the defendant, or to whom the
            defendant was an accomplice, but also the act that was
            committed by that person.

However, the circuit court gave the instruction as modified.

            The verdict form consisted of two questions.             The first

question asked, “Did the jury unanimously find that the

prosecution proved beyond a reasonable doubt that Defendant

Faalaga Toma committed the offense by his own conduct?”3              The

verdict form then asked, “Did the jury unanimously find that the

prosecution proved beyond a reasonable doubt that Defendant

Faalaga Toma committed the offense by the conduct of another

person who you unanimously determine to be an accomplice of the

Defendant or to whom the Defendant was an accomplice?”4



      3
            The jury indicated “No” as its response to the first question on
the verdict form, concluding that the State had not proved Toma committed the
offense by his own conduct.
      4
            The jury answered “Yes” to the verdict form’s second question
incorporating the theory of accomplice liability from the court’s modified
instruction, and thus the form indicated that the jury found that the
prosecution proved beyond a reasonable doubt that Toma was guilty based on
“the conduct of another person who [the jury] unanimously determine[d] to be
an accomplice of the Defendant or to whom the Defendant was an accomplice.”

                                      8
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


             During deliberation, the jury submitted the following

question to the court: “Could you explain the accomplice policy?”

In response, the court instructed the jury to refer to all the

instructions provided, specifically the ones pertaining to

accomplice liability.       Shortly thereafter, the jury reached a

verdict.     The jury found Toma guilty of Assault in the Second

Degree (HRS § 707-711(1)(a) and/or § 701-711(1)(b)).             According

to the verdict form, the jury found that Toma did not commit the

offense by his own conduct but found him guilty as an accomplice

to the assault.      See supra notes 3-4 and accompanying text.          Toma

was sentenced to five years of probation and the Judgment of

Conviction of Probation Sentence was filed on December 18, 2012.

2.      Toma’s Appeal

             On January 16, 2013, Toma filed a timely appeal to his

conviction and sentence.           After briefing was completed, Toma

filed a timely application for transfer of the appeal from the

ICA to this court on October 14, 2013.           On November 13, 2013,

this court issued an order granting discretionary transfer

pursuant to HRS § 602-58(b).           The transfer was accepted so that

this court could address a purported inconsistency in its case

law.5



        5
             See infra Part I.1.

                                         9
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          On appeal, Toma asserts two points of error: 1) “[t]he

circuit court erred in instructing the jury with complicity

because the State failed to provide adequate and fair notice to

Toma by failing to allege complicity in the charging document[,]”

and 2) there was insufficient evidence to find Toma guilty as an

accomplice to the assault.

                        B.   STANDARDS OF REVIEW

1.   Sufficiency of a Charge

          “‘Whether [a charge] sets forth all the essential

elements of [a charged] offense . . . is a question of law[,]’

which we review under the de novo, or ‘right/wrong,’ standard.’”

State v. Wheeler, 121 Hawai#i 383, 390, 219 P.3d 1170, 1177

(2009).

2.   Sufficiency of Evidence

          “On appeal the test to determine the sufficiency of the

evidence is whether, viewing the evidence in the light most

favorable to the State, there is substantial evidence to support

the conclusion of the trier of fact.”        State v. Ildefonso, 72

Haw. 573, 576, 827 P.2d 648, 651 (1992).         “It matters not if a

conviction under the evidence as so considered might be deemed to

be against the weight of the evidence so long as there is

substantial evidence tending to support the requisite findings

for the conviction.”     State v. Tamura, 63 Haw. 636, 637, 633 P.2d

                                    10
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


1115, 1117 (1981).    “‘Substantial evidence’ . . . is credible

evidence which is of sufficient quality and probative value to

enable a man of reasonable caution to reach a conclusion.”             State

v. Naeole, 62 Haw. 563, 565, 617 P.2d 820, 823 (1980).

3.   Jury Instructions

          “When jury instructions . . . are at issue on appeal,

the standard of review is whether, when read and considered as a

whole, the instructions given are prejudicially insufficient,

erroneous, inconsistent, or misleading.”         State v. Nichols, 111

Hawai#i 327, 334, 141 P.3d 974, 981 (2006).

    PART I: THE CIRCUIT COURT DID NOT ERR IN GIVING THE JURY
 AN ACCOMPLICE LIABILITY INSTRUCTION, AND THERE WAS SUBSTANTIAL
              EVIDENCE TO SUPPORT TOMA’S CONVICTION.
         (By: Nakayama, J., with whom Recktenwald, C.J.,
                  and Circuit Judge Nacino, join)

1.   The Court did not err in giving the jury a complicity
     liability instruction because Apao is controlling.

          Toma argues that the circuit court erred in instructing

the jury with complicity because the State did not charge or

allege sufficient facts to put him on notice that he may be

liable as an accomplice.      Therefore, Toma argues that the jury

instruction and his subsequent conviction violated his state and

federal constitutional rights to adequate and fair notice.             Toma

further asserts that although State v. Apao, 59 Haw. 625, 586

P.2d 250 (1978), is controlling, it is ripe for review in light


                                    11
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


of this court’s holding in State v. Wheeler, 121 Hawai#i 383, 219

P.3d 1179 (2009).

          The State argues that pursuant to Apao and the Hawai#i

Penal Code, there are no distinctions between principals and

accessories, and charging a defendant as a principal is

sufficient to put him/her on notice that he/she may be convicted

as an accomplice.    The State also contends that because it was

clear that there were others involved in the incident who were

under Toma’s supervision and who shared his motivations and

purpose, Toma had sufficient notice that he could be liable as an

accomplice.

          As set forth below, the circuit court did not err in

giving the jury a complicity liability instruction because it was

proper to do so under Apao.

     A.   The circuit court did not err in giving the jury an
          instruction on complicity under Apao.

          In Apao, the defendant was found guilty of murder

following a grand jury indictment that stated:
          On or about the 20th day of July, 1974, in the City
          and County of Honolulu, State of Hawai#i, ROY AIU APAO
          did intentionally or knowingly cause the death of
          Faafouina Tuaolo, a person known by Roy Aiu Apao to be
          a witness in a murder prosecution, by beating the said
          Faafouina Tuaolo, thereby committing the offense of
          murder in violation of Section 701 and 606(a)(ii) of
          the Hawai#i Penal Code, Act 9, Session Laws of Hawai#i,
          1972.

59 Haw. at 627, 586 P.2d at 253.         At trial, three witnesses who


                                    12
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


were with Apao and the victim testified and gave conflicting

accounts as to the extent of each person’s participation in the

killing.   Id. at 630-33, 586 P.2d at 255-56.         Near the end of

trial, the jury was instructed with the law of principals and

accomplices over the defense’s objection.         Id. at 630, 586 P.2d

at 255.

           On appeal, Apao argued that the giving of such

instruction was reversible error because the indictment did not

specify whether he was being charged as a principal or an

accomplice.    Id. at 644, 586 P.2d at 262.       This court disagreed

with Apao and cited to Sections 702-221 through 702-223 of the

Hawai#i Revised Statutes (HRS).      Id. at 644-45, 586 P.2d at 262-

63.   HRS § 702-221 states that a person can be guilty of an

offense if he/she commits the offense by his/her own conduct or

if he/she is an accomplice to another person in the commission of

the offense.    This court further noted that the commentary to §

702-221(1) clarified that “[d]istinctions between principals and

accessories are dispensed with and a defendant may be convicted

directly of an offense committed by another for whose conduct the

defendant is accountable.”      As to Apao’s claim that he was not

able to prepare a proper defense because the indictment did not

provide whether he was being charged as a principal or an

accomplice, this court noted that other jurisdictions have held

                                    13
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


that “when the indictment charges a defendant as principal, it is

not error for the court to instruct the jury that under the facts

of a particular case, the defendant may be guilty as an aider and

abetter.”   Apao, 59 Haw. at 645-46, 586 P.2d at 263.           The court

concluded that given testimony regarding Apao’s participation in

the events surrounding the killing, there was sufficient proof to

support the indictment, and the jury instruction was proper.              Id.

at 646, 586 P.2d at 263.

            When Apao is applied to the instant case, the circuit

court did not err in giving the complicity instruction.            Like

Apao, Toma could be convicted as an accomplice in the commission

of the assault, even though the felony information charged him as

a principal.   In fact, Toma does not dispute that Apao is on

point and controlling in this case, nor does he dispute that the

circuit court did not err if Apao is still good law.            Instead,

Toma argues that Apao should be overturned because it is

inconsistent with Wheeler and its progeny.         (“Although State v.

Apao . . . addressed this issue 35 years ago, in light of the

more recent decisions of State v. Wheeler . . . and its progeny,

Apao is not only ripe for review, but under the current case law,

it must be overturned.”).




                                    14
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


     B.   Apao remains good law because it is not inconsistent
          with Wheeler and comports with notice requirements.

          Toma argues that “[i]n the last 35 years since Apao,

there have been momentous changes in the Hawai#i and the United

States Supreme Courts’s jurisprudence regarding notice in

charging . . . [and] Apao is irreconcilable with these cases.”

However, Toma fails to recognize that while these recent cases

have clarified notice requirements, they have not changed the

existing law in this area that pre-dates Apao.          Additionally,

because a charge as a principal gives a defendant sufficient

notice of what he must defend against, Apao is not inconsistent

with these cases and meets constitutional requirements.

          In Wheeler, this court held that an oral charge of

operating a vehicle under the influence of an intoxicant (OVUII)

was insufficient because it did not allege that the defendant

operated his vehicle upon a public way, street, road, or highway

which the court found to be an element of the offense.            121

Hawai#i at 393, 219 P.3d at 1180.        However, while Toma asserts

that Wheeler was part of a “momentous change” in case law

regarding notice in charging, the court in Wheeler relied on

older, pre-existing case law in rendering its decision.            The

court cited to State v. Jendrusch, 58 Haw. 279, 281, 567 P.2d

1242, 1244 (1977), a case decided two years before Apao, for the


                                    15
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


rule that “an ‘accusation must sufficiently allege all of the

essential elements of the offense charged,’ a requirement that

‘obtains whether an accusation is in the nature of an oral

charge, information, indictment, or complaint[.]’”           Wheeler, 121

Hawai#i at 391, 219 P.3d at 1178.        Therefore, although Wheeler

was decided many years after Apao, it was decided under

principles of law that already existed when Apao was decided.

          Furthermore, since the time that Toma’s Application for

Transfer was granted, this court decided State v. Acker in which

it upheld the rule that a defendant may properly be convicted as

an accomplice even though he/she was only charged as a principal.

133 Hawai#i 253, 327 P.3d 931 (2014).        Therefore, despite Toma’s

arguments that the court should revisit Apao and that Apao has

been implicitly overturned by Wheeler, this court has clearly

declined to do so and has disagreed with Toma.

          Toma also argues that because he was not charged with

complicity, he was not given “adequate and fair notice, as

guaranteed under Fifth, Sixth, and Fourteenth Amendments to the

United States Constitution and Article I, §§ 5 and 14 of the

Hawai#i Constitution.”     Article I, § 14 of the Constitution of

the State of Hawai#i and the Sixth Amendment of the Constitution

of the United States contain identical language stating that

“[i]n all criminal prosecutions, the accused shall enjoy the

                                    16
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


right . . . to be informed of the nature and cause of the

accusation.”    In addressing this constitutional right, the court

in Wheeler noted that “[the Hawai#i Supreme Court’s] analysis of

charges under the Hawai#i constitution has focused on whether the

language actually used in the charge provides fair notice to the

defendant.”    121 Hawai#i at 394, 219 P.3d at 1181.        The court

then concluded that the oral charge was deficient because it did

not provide adequate notice to Wheeler that the State was

required to prove that he had operated the vehicle on a public

road as an element of an OVUII offense.         Id. at 395, 219 P.3d at

1182.

          Other cases analyzing the sufficiency of a charge have

also focused on whether the charge provides the defendant fair

notice of the nature and cause of the alleged offense.            See,

e.g., State v. Nesmith, 127 Hawai#i 48, 56, 276 P.3d 617, 625

(2012) (charge insufficient for failing to include intentional,

knowing, or reckless state of mind requirements because omission

does not inform defendant that negligently operating a vehicle

under the influence of an intoxicant is not an offense under HRS

§ 291E-61(a)(1)); State v. Mita, (charge sufficient even though

statutory definition of “animal nuisance” was not alleged because

the definition did not create any additional elements of the

offense, and the definition is consistent with its commonly

                                    17
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


understood meaning so that defendant had fair notice of the

offense charged); State v. Israel, 78 Hawai#i 66, 72, 890 P.2d

303, 309 (1995) (charge did not adequately inform defendant of

the nature and cause of Possession, Use or Threat to Use a

Firearm in the Commission of a Felony offense because the

underlying felony was not alleged); State v. Jendrusch, 58 Haw.

279, 281-82, 567 P.2d 1242, 1244-45 (1977) (charge was

insufficient for failing to allege all of the essential elements

of the offense charged and was, therefore, a denial of due

process).

            In the present case, the felony information

sufficiently charged Toma with Assault in the Second Degree under

HRS § 707-711(1)(a) and/or (b).       Toma does not contest that the

felony information provided him with adequate notice as to the

charge of assault.    He instead seems to argue that charging a

defendant under HRS § 707-711, without more, is only sufficient

to charge him/her as a principal.        He asserts that assault as a

principal and assault as an accomplice are different “offenses

[that] are separately codified and encompass different elements.”

Toma, therefore, contends that the felony information needed to

“adequately inform Toma of the elements and essential facts of

complicity to Assault in the Second Degree.”

            However, Toma’s argument fails for the same reason that

                                    18
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Apao and Wheeler are not inconsistent: assault as a principal and

assault as an accomplice are not separate offenses but different

theories of liability for the same offense.          Accomplice liability

does not need to be charged to comply with notice requirements

because it is not a crime but a theory of culpability.            Strong v.

Dragovich, No. Civ. A. 00-5058, 2006 WL 1517343, at *5 (E.D.

Penn. May 31, 2006).     Although complicity and assault in the

second degree are codified in different HRS chapters, complicity

is in Chapter 702, titled “General Principles of Penal

Liability,” and there are no specific criminal offenses contained

in that chapter.    Assault in the second degree, on the other

hand, is one of the specific criminal offenses in Chapter 707,

titled “Offenses Against the Person.”         Therefore, even the

organization of HRS suggests that complicity is not an offense.

This is also evidenced by the fact that a defendant cannot be

guilty as an accomplice unless the jury finds that a principal

committed an underlying offense.         See State v. Keaweehu, 110

Hawai#i 129, 134, 129 P.3d 1157, 1162 (App. 2006) (jury

instruction needed to “sufficiently advise[] the jury that the

charged offense must have been committed for the defendant to be

an accomplice”).

          Thus, Toma could be convicted as an accomplice even

though he was charged as a principal because the charge gave him

                                    19
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


adequate notice of the nature and cause of the alleged offense,

assault in the second degree.        See Apao, 59 Haw. at 645-46, 586

P.2d at 263 (citing State v. Cooper, 26 Wash. 2d 405, 174 P.2d

545 (1946)) (specifically noting the Washington Supreme Court’s

holding that “the defendant was sufficiently put on notice when

he was charged as a principal in the indictment, and the [trial]

court did not err in instructing the jury on the theory of

‘aiding and abetting.’”).       Neither Hawai#i case law nor the

Hawai#i and United States constitutions require more.6


       6
             The dissent argues that our analysis here is flawed because
charging a defendant as a principal does not necessarily provide a defendant
with sufficient notice that he/she must also be prepared to defend against
accomplice liability, and our case law demonstrates this by considering the
facts of each case to determine whether or not the defendant had sufficient
notice of accomplice liability. Dissent at 2-3. In support of this argument,
the dissent cites to State v. Soares, 72 Haw. 278, 815 P.2d 428 (1991), and
asserts that “Soares demonstrates that charging a defendant as a principal is
not necessarily sufficient to provide the defendant with adequate notice of
the charges as constitutionally required by both the Hawai#i and federal
constitutions.” Dissent at 5. In Soares, this court held that the jury was
improperly instructed with accomplice liability because “under the
circumstances . . . , where each defendant is charged separately and each
charge involves different facts with different victims, an accomplice
instruction should not have been given.” 72 Haw. at 281, 815 P.2d at 430.
However, Soares is distinguishable from this case because the different facts
and victims in Soares made the charges two separate offenses. Therefore, the
Soares court was not addressing different theories of liability, but a
scenario in which the defendants could have been convicted of an offense that
they were never charged with. This is clearly distinguishable from and
inapplicable to the present case where Toma was convicted of the offense he
was charged with.
             The dissent also relies on State v. Fukusaku, 85 Hawai#i 462, 946
P.2d 32 (1997), and asserts that “even after discounting the necessity for
notice of accomplice liability in the charging instrument, [the court]
discussed the facts and circumstances of the case to demonstrate that the
defendant did have notice that he could be charged with complicity.” Dissent
at 6. The defendant in that case had alleged that the prosecution had
indicated that it would not be pursuing accomplice liability and, thus, he had
no notice that accomplice liability was still a possibility. Fukusaku, 85
Hawai#i at 55-57, 946 P.2d at 485-87. Therefore, the court needed to recount
                                                                 (continued...)

                                      20
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            For the foregoing reasons, Apao is not outdated or

inconsistent with current case law regarding notice requirements

for charging documents.

      C.    Apao is consistent with how other state and federal
            jurisdictions treat principal and accomplice liability.

            Other state and federal jurisdictions have also held

that a defendant who is indicted as a principal to an offense may

be properly convicted as an accomplice.

            Like HRS § 702-221, 18 U.S.C. § 2 states that there are

no distinctions between principals and accomplices because

“[w]hoever commits an offense against the United States or aids,

abets, counsels, commands, induces or procures its commission, is

punishable as a principal.”       Federal courts have also long

recognized that charging a defendant as a principal and

convicting him as an accomplice does not violate the Sixth

Amendment, which contains identical language to Article I, § 14

of the Hawai#i state constitution regarding notice requirements

for charging documents.       See, e.g., United States v. Moore, 936

F.2d 1508, 1526 (7th Cir. 1991) (“It is unnecessary that an



      6
       (...continued)
the facts presented and events at trial to show that the “[d]efendant’s claim
that accomplice liability was precluded by the Prosecution’s assurances [was]
unsupported by the record.” Id. at 56, 946 P.2d at 486. Although the court
needed to address these facts and circumstances in order to dispose of
Fukusaku’s allegations of unfairness or surprise, this court did not hold that
such an analysis is necessary absent such allegations of assurances made by
the prosecutor.

                                     21
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


indictment specifically charge aiding or abetting.”); United

States v. Kegler, 724 F.2d 190, 201 (D.C. Cir. 1983) (“An aiding

and abetting instruction may be given in a case where the

indictment does not allege violation of the aiding and abetting

statute.”); United States v. McCambridge, 551 F.2d 865, 871 (1st

Cir. 1977) (“It is well settled that even though a defendant is

indicted solely for commission of a substantive offense, he may

be convicted as an aider and abettor even if not designated as

such in the indictment.”); United States v. Good Shield, 544 F.2d

950, 952 (8th Cir. 1976) (“The indictment may charge a defendant

as a principal, and need not specifically allege that he aided

and abetted in the commission of the crime.”); Pang v. United

States, 209 F.2d 245, 246 (9th Cir. 1953) (rejecting the argument

that the law requires that a defendant be charged as an aider or

abettor in the indictment if he/she is to be tried as such).

          Moreover, the vast majority of states that have

addressed this issue also follow the same approach.           See, e.g.,

Baker v. State, 905 P.2d 479, 489 (Alaska Ct. App. 1995); Whitson

v. State, 109 So. 3d 665 (Ala. Crim. App. 212); State v.

McInelly, 704 P.2d 291 (Ariz. Ct. App. 1985); Holsombach v.

State, 246 S.W.3d 871 (Ark. 2007); Johnson v. State, 215 A.2d 247

(Del. 1965); State v. Shackelford, 247 P.3d 582 (Idaho 2010);

People v. Ceja, 789 N.E.2d 1228 (Ill. 2003); State v. Barton, 702

                                    22
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


A.2d 336 (N.H. 1997); People v. Rivera, 646 N.E.2d 1098 (N.Y.

1995); State v. Burney, 82 P.3d 164 (Or. Ct. App. 2003); Com. v.

Perkins, 401 A.2d 1320 (Pa. 1979); State v. Dickman, 534 S.E.2d

268 (S.C. 2000); State v. Johnston, 933 P.2d 448 (Wash. Ct. App.

1997).

          Therefore, because the rule from Apao is the prevailing

view in this country, and it does not raise notice issues, this

court should reject Toma’s argument that it should be overturned.

2.   There was sufficient evidence to support the jury’s finding
     that Toma acted as an accomplice.

          In Toma’s second point of error, he argues that even if

the trial court did not err in instructing the jury with

complicity, his conviction must be reversed because there was

insufficient evidence to support it.        He argues that HRS § 702-

222(1) requires that a defendant have “the intention of promoting

or facilitating the commission of the offense” to be liable as an

accomplice and that he did not have this requisite intent because

his intent was to get Bodner to leave, not to commit assault in

the second degree.    He also argues that there was no evidence

that he solicited, aided, or attempted to aid any of the multiple

individuals who also hit Bodner.

          In response, the State argues that although it needed

to prove that Toma intentionally promoted or facilitated the


                                    23
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


commission of the assault, only a reckless state of mind was

required to be proven as to the result of serious bodily injury.

The State also contends that because there was evidence that Toma

had hired the other security personnel at Señor Frog’s, that the

security personnel were working in concert during the incident,

and that Toma immediately turned his attention to Bodner and

slapped him after Funaki said “It’s this guy[,]” there was proof

that Toma and Funaki were working as a team and that Toma acted

with intent to engage his team to hit and kick Bodner.

          Toma’s argument that “there must be proof that [he]

intended to cause or facilitate Bodner’s nose being fractured and

that he ‘aided or agreed or attempted to aid another person in

planning or committing’ the nose fracture” is without merit.             HRS

§ 707-223 states that:
          [w]hen causing a particular result is an element of an
          offense, an accomplice in the conduct causing the result is
          an accomplice in the commission of that offense, if the
          accomplice acts, with respect to that result, with the state
          of mind that is sufficient for the commission of the
          offense.

Therefore, because HRS § 707-711(b) states that a person commits

assault in the second degree if “[t]he person recklessly causes

serious bodily injury to another person[,]” it does not matter

whether Toma actually intended to cause serious bodily injury to

Bodner, as long as he solicited, aided, or attempted to aid the

principal in attacking Bodner while disregarding known risks that

                                    24
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


serious bodily injury could result.7        And because there was

evidence that Toma and Funaki were working together, that Funaki

hit Bodner with a running punch after Toma slapped him around,

that Funaki said, “It’s this guy[,]” and that Toma participated

with others in further beating Bodner and kicking him, there was

sufficient evidence that he solicited, aided, or attempted to aid

the others in committing assault in the second degree.

          DATED:    Honolulu, Hawai#i, December 21, 2015.

                                         /s/ Mark E. Recktenwald

                                         /s/ Paula A. Nakayama

                                         /s/ Edwin C. Nacino


   PART II: THE CIRCUIT COURT’S ACCOMPLICE INSTRUCTION AFFECTED
     TOMA’S SUBSTANTIAL RIGHTS AND DENIED HIM A FAIR TRIAL.
          (By: Pollack, J., with whom Recktenwald, C.J.,
                      and McKenna, J., join)

          In his application for writ of certiorari, Toma argues

that the circuit court’s jury instructions regarding accomplice

liability “did not clearly or adequately convey the proper

instructions and were therefore, prejudicially insufficient,

erroneous, and misleading thereby violating Toma’s constitutional

rights to a fair trial and due process.”         The circuit court


     7
          The commentary to HRS § 702-223 gives the following example:

          [O]ne who urges a driver to increase the speed of an
          automobile, disregarding known risks to pedestrians, would
          stand in the same position as the driver on a charge of
          reckless homicide and would not be allowed to defend on the
          ground that one solicited the violation of the traffic law
          and not the homicide law.

                                    25
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


instructed the jury that they could convict Toma of the assault

charge if Toma was the accomplice of the person who committed the

assault or if the person who committed the assault was an

accomplice of Toma.     The latter alternative in the court’s

instruction permitted the jury to convict Toma on a theory of

criminal liability that is not recognized by our law and thus

affected Toma’s substantial rights and was not harmless beyond a

reasonable doubt.

1.   The Circuit Court’s Alternative Theory of Accomplice
     Liability is Not Recognized by Hawai#i Law.

          Under Hawai#i law, a person is guilty of an offense “if

it is committed by the conduct of another person for which he is

legally accountable; such accountability arises when he is an

accomplice to the perpetrator in the commission of the offense.”

State v. Hernandez, 61 Haw. 475, 480, 605 P.2d 75, 78 (1980); see

also HRS § 702-221 (1993).

          Accomplice liability is a limited theory of liability

that focuses on the accused’s conduct establishing complicity.

See HRS § 702-222 cmt.     Accomplice liability is set forth in HRS

§ 702-222 (1993), which provides as follows:
          A person is an accomplice of another person in the
          commission of an offense if:

          (1) With the intention of promoting or facilitating the
          commission of the offense, the person:

            (a) Solicits the other person to commit it; [or]


                                    26
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            (b) Aids or agrees or attempts to aid the other person in
            planning or committing it . . . .

Thus, the requisite intent of an accomplice to promote or

facilitate the commission of the offense is premised on the

accomplice’s objective to bring about the conduct that forms the

basis for the charge, that is, the principal’s conduct.            See

State v. Basham, 132 Hawai#i 97, 109, 319 P.3d 1105, 1117 (2014)

(discussing the meaning of “intention of promoting or

facilitating the commission of the offense”); State v. Mikasa,

111 Hawai#i 1, 6, 135 P.3d 1044, 1049 (2006) (“A principal is the

person that commits the crime.”).        Thus, HRS § 702-222 requires

proof of conduct establishing complicity--solicitation, aiding,

agreeing to aid, or attempting to aid--“[w]ith the intention of

promoting or facilitating the commission of the offense.”

          The circuit court’s modification to the State’s

proposed jury instruction in this case reflects a critical

misunderstanding of accomplice liability.         The circuit court

instructed the jury that Toma could be found guilty if Toma was

an accomplice of the principal or if the principal was an

accomplice of Toma:
          Before you find Defendant Faalaga Toma guilty of any
          offense, you must unanimously agree that the offense was
          committed by the Defendant’s own conduct or by the conduct
          of another person who you unanimously determine to be an
          accomplice of the Defendant or to whom the Defendant was an
          accomplice and that the prosecution has proved the offense
          beyond a reasonable doubt.


                                    27
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


(Emphasis added).       Consequently, the court submitted a theory of

criminal liability to the jury that Toma could be found guilty

based on another person being both the principal and the

accomplice for the offense.         The court did so unprompted by the

State and over the objection of defense counsel.

             The circuit court’s accomplice liability theory,

allowing for conviction based on the principal being an

accomplice, is directly contrary to HRS § 702-222--which provides

that a person is an accomplice based on his or her own intent and

conduct demonstrating complicity.           The commentary to HRS § 702-

222 states, “The Code avoids the vague concept of conspiracy in

basing penal liability on the conduct of another, and focuses

instead on the conduct of the accused which is sufficient to

establish the accused’s complicity.”           See HRS § 702-222 cmt.        The

commentary to Model Penal Code § 2.06 (Proposed Official Draft

1962)--from which accomplice liability under HRS §§ 702-221 and

702-222 is derived11--makes the same observation.                See Model

Penal Code § 2.06 cmt. 4.(a) (providing that the most important

point of divergence from the common law with regard to accomplice

liability is that “it does not make ‘conspiracy’ as such a basis

of complicity in substantive offenses committed in furtherance of

its aims”).      In rejecting the conspiracy model, the HRS and Model

     11
          See HRS vol. 7A app. 3 (1976) (table of derivation).

                                       28
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Penal Code formulation of accomplice liability “asks, instead,

more specific questions about the behavior charged to constitute

complicity, such as whether the defendant solicited the

commission of the particular offense or whether he aided, or

agreed or attempted to aid, in its commission.”          Id.    “The reason

for this treatment is that there appears to be no better way to

confine within reasonable limits the scope of liability to which

conspiracy may theoretically give rise.”         Id.

          Therefore, it would be contrary to HRS § 702-222 to

find Toma guilty of an offense because another person was his

accomplice.   Such a result would allow the jury to convict Toma

based on another person’s intention of promoting or facilitating

the commission of the offense and the other person’s conduct

demonstrating complicity.      Under our law, Toma can only be

legally responsible for the assault as an accomplice if the State

demonstrates that Toma solicited, aided, agreed to aid, or

attempted to aid another person with the intention of promoting

or facilitating the commission of the offense.          HRS § 702-222.

The circuit court’s theory that accomplice liability may be

premised on the principal being an accomplice of the defendant is

an expansion of accomplice liability neither prescribed nor

authorized under HRS § 702-222.



                                    29
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


2.    Hawai#i Law Precludes Judicial Establishment of a Theory of
      Criminal Liability.

            As discussed, the circuit court’s theory of accomplice

liability in this case is not recognized by Hawai#i law.             This

unfounded expansion of accomplice liability amounts to judicial

establishment of a theory of criminal liability.            Such judicial

expansion of the law is directly contrary to Hawaii’s

comprehensive criminal statutory scheme, which precludes common-

law offenses and theories of criminal liability.

            It has long been “observed that there are no common-law

offenses in Hawai#i.”     Territory v. Rogers, 37 Haw. 566, 567

(Haw. Terr. 1947).      In 1972, this basic principle was enacted

into law; HRS § 701-102(1) (1993) provides, “No behavior

constitutes an offense unless it is a crime or violation under

this Code or another statute of this State.”           The commentary to

HRS § 701-102 notes that despite the clear rule against common-

law offenses, “it appears wise to enact specifically that no

behavior is penal unless it is made so by this Code or by another

statute.”    HRS § 701-102 cmt12 (Emphasis added).

            In State v. Yamamoto, 98 Hawai#i 208, 46 P.3d 1092

      12
            HRS § 701-102 was derived from Model Penal Code § 1.05. See HRS
vol. 7A app. 3 (1976) (table of derivation). The commentary to Model Penal
Code § 1.05 is in accordance with the commentary to HRS § 701-102(1). The
Model Penal Code commentary explains that “[t]here can be no justification for
preserving common law offenses once a comprehensive penal code is enacted.”
Model Penal Code § 1.05 cmt. 2.

                                     30
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


(App. 2002), the trial court erroneously instructed the jury with

regard to one of the elements of kidnapping by stating,

“Terrorize means the risk of causing another person serious alarm

for his or her personal safety.”          98 Hawai#i at 217, 46 P.3d at

1101.      The inclusion of the word “risk” was error because the

kidnapping statute required the intent to “[t]errorize that

person or a third person,” not the intention of the “mere risk of

causing another person serious alarm.”          Id.   The Yamamoto court

cited to HRS § 701-102(1) in support of its conclusion that a

conviction based on the defendant’s “mere risk” of terrorizing

the victim was “not the statutory crime, and hence, no crime at

all.”      Id. at 219, 46 P.3d at 1103; cf. State v. Kaakimaka, 84

Hawai#i 280, 295, 933 P.2d 617, 632 (1997).13

              The instruction in this case, like the erroneous

instruction in Yamamoto, instructed the jury in a manner that is

unfounded in statutory law.       The circuit court’s theory of

accomplice liability is not a statutory theory of liability as it


      13
            In Kaakimaka, the prosecution attempted to extend the three year
statute of limitations for conspiracy to commit second degree murder based on
“concealment of the murder” as being an “original objective of the murder.”
Id. at 292, 933 P.2d at 629. However, the court concluded that “the
conspiratorial objective must constitute an offense enumerated within the
Code,” and the prosecution did not cite to any section of the code in its
indictment prohibiting “concealment.” Id. at 293, 933 P.2d at 630. The court
found that “[b]ecause the ‘concealment’ objective is not an enumerated offense
within the Code, the defendants have not been notified, as due process
requires, of any cognizable objective of the conspiracy that could extend the
limitations period.” Id. at 295, 933 P.2d at 632.

                                     31
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


is not premised on the definition of accomplice liability found

in HRS § 702-222, and, thus, it is “no crime at all.”             Id. at

219, 46 P.3d at 1103.       The circuit court instructed the jury

that it could find Toma guilty of the charged offense if another

person was an accomplice of him, even though HRS § 702-222

requires Toma to have the requisite intent to promote or

facilitate the commission of the offense and to engage in conduct

demonstrating complicity.

            A jury instruction that violates the prohibition in HRS

§ 701-102, by submitting to the jury a common law theory of

criminal liability, also raises significant due process concerns,

for a criminal justice system that requires criminal liability to

be statutorily defined is “a dictate of fundamental fairness.”

See HRS § 701-102 cmt.14

3.    Unforeseeable Judicial Enlargement of a Theory of Criminal
      Liability Violates Fundamental Constitutional Rights.

            Because the flawed jury instruction in this case went

far beyond the definition of “accomplice liability,” it expanded

the scope of Toma’s criminal liability in a way that Toma could

not have anticipated.      Such an “unforeseeable and retroactive

judicial expansion of narrow and precise statutory language”



      14
            The Model Penal Code commentary also points to “vagueness of the
common law offenses” as another point of concern and criticism of common law
offenses. Model Penal Code § 1.05 cmt. 2.

                                     32
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


deprives a defendant of the right to fair notice under the Due

Process Clause of the United States Constitution and article 1,

section 5 of the Hawai#i Constitution.         See Bouie v. City of

Columbia, 378 U.S. 347, 352 (1964); Garcia v. State, 125 Hawai#i

429, 437-38, 263 P.3d 709, 717-18 (2010) (noting unexpected

judicial reformation of the law violates the principle of fair

warning); State v. Jess, 117 Hawai#i 381, 408, 184 P.3d 133, 160

(2008) (same).     Additionally, the circuit court’s expansion of

criminal liability by its jury instructions on the law deprived

Toma of an adequate opportunity to defend against the uncharged

accusation and derogated his right to a fair trial.15

            Of further gravity, “judicial enlargement of a criminal

act by interpretation is at war with a fundamental concept of the

common law that crimes must be defined with appropriate

definiteness.”     Bouie, 378 U.S. at 352; see State v. Alangcas,

No. SCWC-30109, 2015 WL 518274, at *11 (Haw. Feb. 9, 2015, Feb.

20, 2015); State v. Beltran, 116 Hawai#i 146, 151, 172 P.3d 458,

463 (2007).    The United States Supreme Court has stated that

      15
            “The due process guarantee of the . . . Hawaii constitution[]
serves to protect the right of an accused in a criminal case to a
fundamentally fair trial. Central to the protections of due process is the
right to be accorded a meaningful opportunity to present a complete defense.”
State v. Kaulia, 128 Hawai#i 479, 487, 291 P.3d 377, 385 (2013) (alteration in
original) (quoting State v. Matafeo, 71 Haw. 183, 185, 787 P.2d 671, 672
(1990)) (internal quotation marks omitted); Crane v. Kentucky, 476 U.S. 683,
690 (1986) (“[T]he Constitution guarantees criminal defendants “a meaningful
opportunity to present a complete defense.”).

                                      33
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


“unforeseeable judicial enlargement of a criminal statute,

applied retroactively, operates precisely like an ex post facto

law,” and the Court reasoned that “[i]f a state legislature is

barred by the Ex Post Facto Clause from passing such a law, it

must follow that a State Supreme Court is barred by the Due

Process Clause from achieving precisely the same result by

judicial construction.”     Bouie, 378 U.S. at 353-54.

           By instructing the jury in a manner that judicially

expanded accomplice liability, the circuit court enlarged HRS §

207-722 in a manner completely unforeseeable to Toma and

retroactively charged an unfounded theory of accomplice liability

to Toma’s previous conduct.      “Our system of laws assumes that a

person must choose between lawful and unlawful conduct, so we

require that laws give the person of ordinary intelligence a

reasonable opportunity to know what is prohibited so that he or

she may act accordingly.”      State v. Kaneakua, 61 Haw. 136, 138,

597 P.2d 590, 592 (1979).

           This “fundamental principle that ‘the required criminal

law must have existed when the conduct in issue occurred,’”

applies “to bar retroactive criminal prohibitions emanating from

courts.”   Bouie, 378 U.S. at 353 (quoting Hall, General

Principles of Criminal Law 58—59 (2d ed. 1960)).           Because HRS §

702-222 and our case law applying accomplice liability could not

                                    34
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


possibly have put Toma on notice with regard to the circuit

court’s erroneous theory of accomplice liability, the jury

instruction violated Toma’s federal and state due process rights

and deprived Toma of a fair trial and his right to prepare and

present a defense.      This denial of Toma’s due process and fair

trial rights affected his substantial rights.16

4.    Flawed Accomplice Instruction Failed to Require Proof of a
      Culpable State of Mind or Conduct.

             The circuit court’s misstatement of accomplice

liability in its instruction to the jury also implicates the most

basic statutory requirements for proof of accomplice liability.

Under Hawai#i law, a person may not be convicted of an offense

unless each element of the offense and the state of mind required

to establish each element of the offense is proved beyond a

reasonable doubt.      HRS § 701-114 (1993).

            In State v. Aganon, 97 Hawai#i 299, 36 P.3d 1269

(2001), this court found that a jury instruction, which

instructed a jury that it only needed to find the requisite state

of mind as to one of three elements, constituted plain error.

The defendant in Aganon was charged with the offense of murder in



      16
             See State v. Miller, 122 Hawai#i 92, 101, 223 P.3d 157, 166 (2010)
(recognizing appellate review under the plain error standard is appropriate
where trial court error “implicates” “due process” (quoting State v. Adams, 76
Hawai#i 408, 414, 879 P.2d 513, 519 (1994)).

                                      35
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


the second degree under HRS § 702-205 (1993), which required

proof that the defendant acted intentionally or knowingly with

respect to each of the three elements of the offense.            97 Hawai#i

302, 36 P.3d at 1273.     The court instructed the jury that the

three elements must have been committed by the defendant

“intentionally or knowingly,” and the court proceeded to define

what “intentionally” and “knowingly” meant respectively in the

context of each element of the offense.         Id. at 301-02; 36 P.3d

at 1272-73.   In response to a communication sent by the jury in

deliberation, the court erroneously instructed the jury that it

was sufficient if the jury unanimously agreed that the defendant

had the requisite state of mind for one of the three elements.

Id. at 302; 36 P.3d at 1273.      This court held that the error

adversely affected the defendant’s substantial rights and

constituted plain error because the jury could have found the

defendant guilty without finding the requisite state of mind for

each element of the offense.      Id. at 303; 36 P.3d at 1273.

          In this case, the circuit court crafted an instruction

that advised the jury that it could find Toma guilty if he was an

accomplice of the principal or if the principal was an accomplice

of him, even though HRS § 702-222 requires proof that the

defendant had the prescribed intent and engaged in the requisite

conduct to establish complicity as an accomplice.           This

                                    36
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


instruction may have led to the absurd result that the jury found

Toma guilty of the offense entirely based on a finding of another

person’s conduct and intent to be an accomplice of Toma.

          Thus, the instruction in this case goes much farther

than the erroneous jury instruction in Aganon--which erred by not

requiring the requisite mental state of the defendant be proven

for each element--by not requiring any proof that Toma had the

requisite mental state or that he exhibited conduct demonstrating

his complicity.    The instruction in this case made it possible

that the jury’s finding of guilty was premised entirely on the

intent and conduct of another person.        Accordingly, the circuit

court’s theory of accomplice liability was in direct

contravention of HRS § 701-114’s requirement that the State prove

the requisite state of mind as defined in HRS § 702-222.

5.   The Erroneous Jury Instructions Adversely Affected Toma’s
     Substantial Rights Necessitating Exercise of this Court’s
     Authority to Recognize Plain Error.

          As stated, the circuit court’s unfounded theory of

accomplice liability deprived Toma of due process under the

United States Constitution and the Hawai#i Constitution, and it

also violated basic principles of our criminal law requiring

criminal theories of liability to be statutorily defined and

proven.

          The jury instructions with regard to accomplice

                                    37
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


liability were not only wrong but they were also confusing and

inconsistent.   We know, based on the jury’s answers to the

questions on the verdict form, that the jury found Toma guilty of

the offense based on an accomplice theory of liability.            By

virtue of the circuit court’s jury instruction, the jury could

have found Toma guilty based on “another person, who [the jury]

unanimously determine[d] to be an accomplice of [Toma].”            The

confusion created by the jury’s misstatement of accomplice

liability was particularly problematic in this case because of

the conflicting testimony presented at trial and the numerous

people involved in the fight.       Given the nature of the

circumstances of this case, the jury could have convicted Toma

based on the conduct of one of the other employees of the

nightclub, one of the mall security guards, or one of the people

from the crowd surrounding the fight.        Under the court’s

erroneous theory of accomplice liability, even if the jury

believed Toma’s testimony that he merely restrained the

complaining witness and asked him to leave, the jury could still

have found him guilty based on another person who committed the

offense and was found to be “an accomplice of” Toma.

          The defense, in objecting to the accomplice

instruction, predicted that it would cause “utter confusion on

the part of the jury.”     The record indicates that the jury was in

                                    38
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


fact confused with regard to the accomplice instruction; the

jury’s only question for the court during its deliberations asked

the court to “explain the accomplice policy.”             The circuit court

responded by referring the jury back to its written instructions,

including its misstatement of accomplice liability.

              Although the jury instructions also defined accomplice

correctly, no curative instruction relating to the misstatement

of the law on accomplice liability was given.             See State v.

Espiritu, 117 Hawai#i 127, 143, 176 P.3d 885, 901 (2008) (holding

that instructions given by the court correctly stating the law

did not redress a prosecutor’s misstatements of the law absent a

specific curative instruction relating to the misstatements); see

also Basham, 132 Hawai#i at 111, 319 P.3d at 1119 (“[W]hile the

court properly instructed the jury on accomplice liability, that

instruction did not cure the prosecutor’s misstatements of the

law, where no specific curative instruction relating to the

misstatements was given.”).

              Further, the court’s error was repeated in both the

written jury instructions and the jury verdict form.17              As

completed by the jury, the jury verdict form rejected a finding

that Toma was a principal that committed the offense, and the


      17
              The jury verdict form did not include the correct accomplice
definition.

                                       39
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


jury found Toma guilty under a theory of accomplice liability.

It is uncertain whether the verdict was based on the correct

theory of accomplice liability under HRS § 702-222 or on the

court’s unfounded, reverse-accomplice theory.

            In light of the circuit court’s uncorrected

misstatement of the law and the jury verdict form indicating that

the jury reached its guilty verdict on the accomplice liability

instruction presented by the court, there is more than a

reasonable possibility that the jury found Toma guilty under the

circuit court’s erroneous theory of accomplice liability.              This

is particularly true given the state of the evidence in this

case, including the involvement of multiple actors.

            Accordingly, the circuit court’s instruction misstating

accomplice liability adversely affected Toma’s substantial rights

and constituted plain error.18       See Aganon, 97 Hawai#i at 303, 36


      18
            Although Toma specifically objected to the court’s flawed
accomplice instruction at the circuit court because the instruction would
create “utter confusion on the part of the jury” given that the complaining
witness claimed he was assaulted at various locations by multiple unidentified
people, his position before the ICA and this court was that no accomplice
instruction should have been given at all. Thus, even though he objected to
the jury instruction as confusing at trial, he did not assert on appeal that
the instruction was flawed because it allowed the jury to convict him of the
assault charge if the person who committed the assault was an accomplice of
Toma. However, assuming arguendo that Toma did not preserve his objection for
appeal to the giving of the flawed accomplice instruction by the court, its
submission to the jury and its integration into the verdict form
unquestionably demonstrates that the instructions were not correctly stated,
and “the rule is that such erroneous instructions are presumptively harmful
and are a ground for reversal unless it affirmatively appears from the record
as a whole that the error was not prejudicial.” State v. Eberly, 107 Hawai#i
                                                                 (continued...)

                                      40
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


P.3d at 1273 (finding plain error because “the jury could have

found [defendant] guilty . . . even though it did not find the

requisite state of mind” for each element of the offense based on

the court’s erroneous response to the jury); cf. Yamamoto, 98

Hawai#i at 219, 46 P.3d at 1103 (finding jury instructions were

not harmless where the instruction deprived defendant of a

possible defense and a reasonable possibility existed that the

jury convicted defendant of something that did not even

constitute a crime).

            The error in this case arose from the circuit court’s

erroneous modification to the State’s proposed instruction over

the objection of the defense.        This court confirmed that “[i]n

our judicial system, the trial courts, not the parties, have the

duty and ultimate responsibility to insure that juries are

properly instructed on issues of criminal liability.             Basham, 132

Hawai#i at 110, 319 P.3d at 1118 (quoting State v. Haanio, 94

Hawai#i 405, 415, 16 P.3d 246, 256 (2001)); State v. Kikuta, 125

Hawai#i 78, 90, 253 P.3d 639, 651 (2011) (“[I]t is the duty of

the trial court to ensure that the jury is properly



      18
       (...continued)
239, 250, 112 P.3d 725, 736 (2005); see State v. Pinero, 75 Haw. 282, 291, 859
P.2d 1369, 1374 (1993) (“An appellate court presume that an instruction
correctly stated the law if no objection to the allegedly erroneous
instruction was made at trial.” (emphasis added)).

                                     41
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


instructed.”); State v. Flores, 131 Hawai#i 43, 56, 314 P.3d 120,

133 (2013) (“[T]he trial courts, not the parties, have the duty

and ultimate responsibility to insure that juries are properly

instructed on issues of criminal liability.”)

             Consequently, in reviewing a flawed jury instruction,

“we will vacate, without regard to whether timely objection was

made, if there is a reasonable possibility that the error

contributed to the defendant’s conviction, i.e., that the

erroneous jury instruction was not harmless beyond a reasonable

doubt.”     State v. DeLeon, 131 Hawai#i 463, 480, 319 P.3d 382, 399

(2014) (quoting State v. Nichols, 111 Hawai#i 327, 141 P.3d 974

(2006).19    As discussed, the jury instruction in this case

misstated accomplice liability so that Toma could have been found

guilty based on a theory of accomplice liability not recognized


       19
             The plain error standard is also applied when the issue has not
been raised to this court on appeal but the error affects substantial rights
of the defendant. State v. Getz, 131 Hawai#i 19, 27, 313 P.3d 708, 716 (2013)
(vacating and remanding for a new trial based on the circuit court’s failure
to give a specific unanimity decision although the defendant did not raise the
lack of a specific unanimity instruction as a point of error on appeal); State
v. Salas, SCWC-10-123 (Haw. Feb. 12, 2014) (mem.) (invoking plain error and
vacating conviction and remanding for further proceedings where defense
counsel failed to raise a lack of a specific unanimity instruction on appeal);
see also State v. Staley, 91 Hawai#i 275, 286, 982 P.2d 904, 915 (1999)
(addressing the violation of the defendant’s right to testify as plain error
although not raised by defense counsel on appeal); In Interest of Doe, 77
Hawai#i 46, 50, 881 P.2d 533, 537 (1994) (“Although Doe has not raised the
family court’s failure to explain the nature of assault as error with regard
to her waiver of counsel, we may sua sponte notice plain error where it
affects Doe’s substantial rights.”); State v. Fox, 70 Haw. 46, 55, 760 P.2d
670, 675 (1988) (“And we may notice ‘plain error’ even when ‘not presented’ by
the appellant.”).

                                     42
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


by our law.    Given the fact that the jury specifically indicated

on the verdict form that Toma was found guilty based on a theory

of accomplice liability there is a reasonable possibility that

the erroneous accomplice instruction contributed to Toma’s

conviction.    Thus, the flawed instruction was not harmless beyond

a reasonable doubt.

            In conclusion, the circuit court in this case modified

the proposed jury instructions in a manner that misinformed the

jury regarding the applicable criminal law and allowed the jury

to convict him of a felony offense based upon conduct that is not

a crime.    The erroneous instruction therefore affected Toma’s

substantial rights and denied him a fair trial.20

            Accordingly, the circuit court’s December 18, 2012

Judgment of Conviction of Probation Sentence is vacated, and this

case is remanded to the circuit court for further proceedings.

            DATED: Honolulu, Hawai#i, December 21, 2015.

Taryn R. Tomasa                            /s/ Mark E. Recktenwald
for defendant-appellant
                                           /s/ Sabrina S. McKenna
Brian R. Vincent
for plaintiff-appellee                     /s/ Richard W. Pollack


       20
             This court has repeatedly stated that it “will apply the plain
error standard error of review to correct errors which seriously affect the
fairness, integrity, or public reputation of judicial proceedings, to serve
the ends of justice, and to prevent the denial of fundamental rights.” See,
e.g., Nichols, 111 Hawai#i at 334, 141 P.3d at 981; see also DeLeon, 131
Hawai#i at 480, 319 P.3d at 399 (same); State v. Taylor, 130 Hawai#i 196, 205,
307 P.3d 1142, 1151 (2013) (same); State v. Walsh, 125 Hawai#i 271, 284, 260
P.3d 350, 363 (2011) (same); Kikuta, 125 Hawai#i at 95, 253 P.3d at 656
(same); State v. Sawyer, 88 Hawai#i 325, 330, 966 P.2d 637, 642 (1998) (same).

                                      43